N-SAR EXHIBIT 77C OPPENHEIMER CORPORATE BOND FUND SPECIAL SHAREHOLDER MEETING (Unaudited) On February 29, 2012, a shareholder meeting of Oppenheimer Corporate Bond Fund (the “Fund”) was held at which the twelve Trustees identified below were elected (Proposal No. 1).At the meeting the sub-proposals in Proposal No. 2 and Proposal No. 3 were approved as described in the Fund’s proxy statement dated December 16, 2011.The following is a report of the votes cast: Nominee/ProposalForWithheld Trustees William L. Armstrong4,420,89833,173 Edward L. Cameron4,420,89833,173 Jon S. Fossel 4,420,89833,173 Sam Freedman4,420,89833,173 Richard F. Grabish4,420,89833,173 Beverly L. Hamilton4,430,39723,674 Robert J. Malone4,420,89833,173 F. William Marshall, Jr.4,420,89833,173 Victoria J. Herget4,430,39723,674 Karen L. Stuckey4,430,39723,674 James D. Vaughn4,420,89833,173 William F. Glavin, Jr.4,420,89833,173 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstainBroker Non Vote 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstainBroker Non Vote 2c:Proposal to remove the fundamental policy relating to diversification of investments ForAgainstAbstainBroker Non Vote 2e-1:Proposal to revise the fundamental policy relating to lending ForAgainstAbstainBroker Non Vote 2g-1:Proposal to revise the fundamental policy relating to real estate and commodities ForAgainstAbstainBroker Non Vote 2h:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstainBroker Non Vote 2i:Proposal to revise fundamental policy relating to underwriting ForAgainstAbstainBroker Non Vote Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstainBroker Non Vote 2,875,897235,772 186,396 1,156,005
